Citation Nr: 0421473	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  03-14 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for residuals of injury, 
right knee, status post excision right medial semilunar 
cartilage, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1942 to November 
1945.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA), Oakland, California, 
Regional Office (RO), which granted a 10 percent disability 
rating for the veteran's service connected right knee 
disorder.  


FINDINGS OF FACT

1.  The veteran's right knee has traumatic arthritis and 
limitation of motion.

2.  Residuals of injury, right knee, status post excision 
right medial semilunar cartilage, is currently manifested by 
mild relaxation of the collateral ligaments.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation based 
upon arthritis and limitation of motion of the right knee 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003-5010 (2003).

2.  The criteria for entitlement to a rating greater than 10 
percent for residuals of injury, right knee, status post 
excision right medial semilunar cartilage, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In May 1954, the RO granted the veteran service connection 
for residuals of excision of the medial semilunar cartilage 
of the right knee, evaluated as noncompensable, effective 
from March 1954.  More recently, in April 2001 the veteran 
claimed entitlement to a higher disability rating for his 
service-connected right knee disorder.  

In conjunction with this claim, the veteran was afforded a VA 
joints examination in August 2001.  He said that he had knee 
pain off and on, not all the time, and occasional aching.  If 
he had been doing a great deal of walking, he took Advil at 
night to relieve the pain.  He really could not do much with 
the right knee.  He did not notice swelling, except maybe a 
little bit after too much activity.  The veteran reported 
that he rarely felt grinding, and never heard any loud noises 
from the knee.  Sometimes, there was a crepitation noise.  
The knee occasionally collapsed.  The veteran denied any 
falling episodes since about a year and a half ago.  He also 
denied any serious catching and locking in the recent past.

On physical examination, the veteran walked with a normal 
gait.  It was evident that there was some varus in the right 
knee.  There was a mild varus at the right knee with the 
veteran supine, measured by the goniometer at 5 degrees.  
Circumference of the right thigh was 44 centimeters and on 
the left, it was 46 centimeters.  Circumference of the right 
and left calf was 39 centimeters.  There was a slight amount 
of fluid in the right knee that was ballotable.  There was no 
particular tenderness about the knee, but there was mild 
relaxation of the collateral ligaments.  There was mildly 
positive anterior drawer sign and a mildly positive Lachman's 
sign.  The knee would not go into complete extension, lacking 
3 degrees of complete extension.  Flexion was 120 degrees.  
X-rays revealed severe degenerative joint disease (arthritis) 
of the right knee.  

In December 2001, the RO granted the veteran a 10 percent 
disability rating for his service-connected right knee 
disorder under Diagnostic Code 5257, effective from April 
2001.

VA treatment records dated in February 2003 disclose that the 
veteran complained that his right knee kept "giving out."  
There was no gross deformity of the knee, effusion, redness, 
warmth, or swelling.  There was crepitus on flexion and 
extension.  There was no lateral or medial instability.  
McMurray's and drawer signs were negative.  X-rays revealed 
severe osteoarthritic changes of the right knee.


II. Legal analysis

A.  Duty to notify and assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No.106-475, 114 Stat. 2096 (2000), was 
signed into law.  In this case, VA's duties have been 
fulfilled to the extent possible.  

VA must inform the claimant about (1) the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence he or she is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA satisfied the duty to notify by means of two letters to 
the veteran from the RO dated July 2001 and April 2004.  The 
veteran was told of the requirements to establish a 
successful claim for an increased rating.  He was also 
advised of his and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  The content of both letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The July 2001 letter was also sent to the 
veteran prior to the RO's initial adjudication of the claim.  
See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 
24, 2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2003).  In 
this case, the RO has obtained the veteran's service medical 
records and post-service VA treatment records.  VA has 
assisted the veteran to the extent possible and there is no 
indication of any additional relevant records that the RO 
failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the 
record shows that the veteran was examined by VA in August 
2001.  

All the VCAA requires is that the duty to notify and assist 
is satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error) (2003).  
 
Accordingly, VA's duty to notify and assist the veteran has 
been satisfied to the extent possible.  Having determined 
that the duty to notify and assist has been satisfied, the 
Board turns to an evaluation of the veteran's claim on the 
merits.  


B.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
claimant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2003).  However, where an increased 
rating is at issue, as in this case, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

It is also necessary to evaluate the disability from the 
point of view of the claimant working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2003).  If there is a question as to 
which evaluation to apply to the disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Diagnostic codes pertaining to range of motion do 
not subsume 38 C.F.R. §§ 4.40 and 4.45, and the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Id.  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  
38 C.F.R. § 4.40.  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  A part which becomes painful 
on use must be regarded as seriously disabled.  Id.; see also 
DeLuca.  

The veteran is currently in receipt of a 10 percent 
disability rating pursuant to Diagnostic Code 5257.  A 10 
percent disability rating is assigned for slight impairment 
of the knee with recurrent subluxation or lateral 
instability.  To warrant a 20 percent disability rating, the 
evidence would have to show moderate impairment of the knee 
with recurrent subluxation or lateral instability.  The 
maximum schedular rating of 30 percent requires severe 
impairment of the knee with recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).  

With respect to Diagnostic Code 5257, VA examination in 
August 2001 showed that the veteran had only mild relaxation 
of the collateral ligaments, a mildly positive anterior 
drawer sign, and a mildly positive Lachman's sign.  VA 
treatment records dated in February 2003 showed that he 
complained that his right knee kept "giving out," but there 
was no lateral or medial instability and McMurray's and 
drawer sign were negative.  The Board is cognizant of the 
veteran's complaint that his knee gives out; however, these 
symptoms are not supported by objective findings on 
examination.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).  Accordingly, the 
preponderance of the evidence is against the assignment of an 
increased disability rating under Diagnostic Code 5257.  
Diagnostic Code 5257, in and of itself, is not predicated 
upon loss of motion and, thus, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

A 20 percent rating is also available under Diagnostic Code 
5258 for dislocated semilunar cartilage with frequent 
episodes of locking pain and effusion into the joint.  
However, in August 2001 the veteran denied any serious 
catching and locking in the recent past.  He also stated that 
he only experienced pain off and on and occasional aching.  
The VA treatment record dated in February 2003 specifically 
showed no effusion.  Accordingly, a higher rating is not 
warranted under Diagnostic Code 5258.  38 C.F.R. § 4.71, 
Diagnostic Code 5258 (2003).  

Under Diagnostic Code 5259 for symptomatic removal of 
semilunar cartilage, the only disability rating available is 
10 percent.  Therefore, this diagnostic code does not provide 
the basis for assignment of a higher rating.  As there is no 
medical evidence of ankylosis of the right knee (Diagnostic 
Code 5256), impairment of the tibia and fibula (Diagnostic 
Code 5262) or genu recuvatum (Diagnostic Code 5263), 
consideration of these diagnostic codes is also not in order.

The veteran has been diagnosed as having arthritis of the 
right knee.  Degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, and 5261 (2003).  However, 
when the limitation of motion for the specific joint involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is applied for a major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A knee is 
considered a major joint.  38 C.F.R. § 4.45(f).  

A normal range of motion for the knee by VA standards is from 
0 degrees, in which position the leg is extended straight 
out, to 140 degrees, in which position the leg is flexed 
backward.  See 38 C.F.R. § 4.71, Plate II, Flexion and 
Extension of the Knee.  

Diagnostic Code 5260 pertains to limitation of flexion of the 
leg, while Diagnostic Code 5261 pertains to limitation of 
extension of the leg.  Flexion limited to 60 degrees is 
noncompensable under Diagnostic Code 5260.  A compensable 
evaluation of 10 percent requires flexion limited to 45 
degrees.  A 20 percent rating requires flexion limited to 30 
degrees, and the maximum schedular rating of 30 percent 
requires flexion limited to 15 degrees.  Extension limited to 
5 degrees is noncompensable under Diagnostic Code 5261.  A 
compensable evaluation of 10 percent requires extension 
limited to at least 10 degrees.  A 20 percent rating requires 
extension limited to 15 degrees; a 30 percent rating requires 
extension limited to 20 degrees; a 40 percent rating requires 
extension limited to 30 degrees; and the maximum schedular 
rating of 50 percent requires extension limited to 45 
degrees.  38 C.F.R. § 4.71, Diagnostic Codes 5260, 5261.

Where the medical evidence shows that the veteran has 
arthritis of a joint and where the diagnostic code applicable 
to his disability is not based upon limitation of motion, a 
separate rating under Diagnostic Code 5003 may be assigned 
only if there is "additional disability" due to limitation 
of motion.  The limitation of motion must meet at least the 
criteria for a zero percent rating under Diagnostic Code 5260 
or 5261 to warrant a separate rating.  VAOPGCPREC 23-97.  A 
separate rating for arthritis can also be assigned based on 
x-ray findings and painful motion under 38 C.F.R. § 4.59, 
which states that painful motion with joint or periarticular 
pathology is entitled to at least the minimum compensable 
rating for the joint.  VAOPGCPREC 9-98.  

Diagnostic Code 5257, under which the veteran's right knee 
disability is evaluated, is not based on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. at 11.  
Accordingly, the veteran could receive a separate evaluation 
for arthritis with limitation of motion under Diagnostic Code 
5003 and for other impairment of the knee with subluxation or 
lateral instability under Diagnostic Code 5257 if he had 
additional disability attributable to limitation of motion.  

Range of motion of the right knee, in degrees, as tested on 
VA examination in 2001, reflected a degree of impairment 
under the rating schedule that does not meet the criteria for 
a zero percent rating under the limitation of motion codes.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261.  The veteran 
had range of motion of the right knee from 3 degrees of 
extension to 120 degrees of flexion.  As noted above, in 
order to warrant a zero percent, or noncompensable, rating 
under the range of motion codes, extension would have to be 
limited to 5 degrees or flexion would have to be limited to 
60 degrees, which was not the case.  Consequently, a separate 
rating under Diagnostic Code 5260 or 5261 based on additional 
disability due to arthritis and limitation of motion is not 
warranted.  VAOPGCPREC 23-97.

However, as noted above, a separate rating for arthritis can 
also be assigned based on x-ray findings and painful motion 
under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  The veteran has 
some limitation of motion of the right knee in conjunction 
with the degenerative arthritis.  Additionally, his 
complaints of pain on motion are sufficiently supported by 
objective findings, such as a slight amount of fluid in the 
knee and crepitation with motion, to warrant a separate 10 
percent rating for arthritis of the right knee.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, supra.  Accordingly, the 
evidence supports the assignment of a separate 10 percent 
disability rating for arthritis with limitation of motion 
under Diagnostic Code 5003-5010.  

However, in the absence of any significant limitation of 
motion of the right knee on VA examination in 2001, there is 
no evidence that the painful motion associated with the 
veteran's right knee disability more nearly approximates the 
next higher or 20 percent rating which may be provided for 
limitation of extension to 15 degrees or of flexion to 30 
degrees.  38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5260, 
5261.  As noted above, range of motion of the veteran's right 
knee fell far short of these criteria.  


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of injury, right knee, status post excision right medial 
semilunar cartilage, is denied.  

Entitlement to a separate 10 percent evaluation based upon 
arthritis and limitation of motion for the right knee is 
granted, subject to the laws that govern the payment of 
monetary awards.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



